Title: From John Adams to Boston Patriot, 22 June 1809
From: Adams, John
To: Boston Patriot


				
					Sirs,
					Quincy, June 22, 1809.
				
				In a former letter, it was suggested that I found myself obliged to say something of the peace of 1783.Mr. Hamilton, in his pamphlet, page 7, says, "The principal merit of the negociation with Great Britain, in some quarters, has been bestowed on Mr. Adams; but it is certainly the right of Mr. Jay, who took a lead in the several steps of the transaction, no less honorable to his talents than to his firmness. The merit, nevertheless, of a full and decisive co-operation, is justly due to Mr. Adams."This invidious paragraph, I am charitably disposed to believe, was owing partly to want of information, and not altogether to malice, or a desire to excite a misunderstanding between me and Mr. Jay. As I shall be obliged to take a course somewhat circuitous, in order to shew it in its true light, I request the candid attention of the reader to some documents that may at first appear tedious, but which in the end will be found important, if not essential.God forbid that I should attempt to diminish a ray of the solid glory of Mr. Jay, in this or any other transaction of his life. A man and his commission were never better united than Mr. Jay and the commission for peace. No man ever fulfilled the duties of a trust, with more integrity, constancy, fortitude, intelligence or address.—I have constantly said this in all companies and upon all occasions, for six and twenty years, and now rejoice in an opportunity of transmitting it to posterity.As the negociation of the peace of 1783, was a transaction pregnant of events which are full of instruction to the people of America, to future Presidents and Congresses, and ought to be so to the French nation and their government, and the English too, I hope I shall be pardoned if some things should appear at first sight to be the effect of ostentation or vanity. The subject is too serious tor any considerations of this kind to have any influence upon me. In the autumn of 1779, I attended my duty in Cambridge, as a member of the convention, while it was forming a constitution for the state of Massachusetts. Returning home to my family in Braintree, on a Saturday night, the 4th of November, I found a packet from the President of Congress, containing two commissions, accompanied with instructions, and the orders of Congress, to embark as soon as possible for Europe, on board the French frigate Le Sensible, under the command of Captain De Chavanne.The first of these commissions constituted me a minister plenipotentiary to negociate and conclude a peace with Great Britain; the second, to negociate a treaty of commerce with that power. The first was in these words:The delegates of the United States of New Hampshire, Massachusetts Bay, Rhode Island and Providence Plantations, Connecticut, New-York, New-Jersey, Pennsylvania, Delaware, Maryland, Virginia, North-Carolina, South-Carolina, and Georgia,To all who shall see these presents, send greeting:It being probable that a negociation will soon be commenced for putting an end to the hostilities between his Most Christian Majesty and these United States on the one part, and his Britannic Majesty on the other part, and it being the sincere desire of the United States, that they may be terminated by a peace, founded on such solid and equitable principles, as reasonably to promise a permanency of the blessings of tranquillity, know ye, therefore that we, confiding in the integrity, prudence and ability of the Honorable John Adams, Esq. late commissioner of the United States of America, at the court of Versailles, late delegate in Congress from the state of Massachusetts Bay, and Chief Justice of the said State, have nominated and constituted, and by these presents do nominate and constitute, him, the said John Adams, our minister plenipotentiary, giving him full power, general and special, to act in that quality, to confer, treat, agree and conclude with the ambassadors or plenipoteniaries of his Most Christian Majesty, and those of his Britannic Majesty, and of any other princes or states whom it may concern, vested with equal powers, relating to the re-establishment of peace and friendship, and whatever shall be so agreed and concluded for us, and in our name, to sign, and thereupon make a treaty or treaties, and to transact every thing that may be necessary for completing, securing and strengthening the great work of pacification, in as ample form, and with the same effect, as if we were personally present, and acted therein, hereby promising in good faith, that we will accept, ratify, fulfil and execute whatever shall be agreed, concluded and signed by our said minister plenipotentiary, and that we will never act, nor suffer any person to act, contrary to the same, in the whole or in any part.In witness whereof, we have caused these presents to be given in Congress at Philadelphia, the twenty-ninth day if September, in the year of our Lord one thousand, seven hundred and seventy-nine, and in the fourth year of the independence of the United States of America.Signed by the President and sealed with his seal.Samuel Huntington, President, and a seal.Attest, Charles Thomson, Sec’ry.The commission for making a treaty of commerce with Great Britain, was in these words:The delegates of the United States of New Hampshire, Massachusetts Bay, Rhode-Island and Providence Plantations, Connecticut, New-York, New-Jersey, Pennsylvania,
Delaware, Maryland, Virginia, North-Carolina, South-Carolina, and Georgia, in Congress assembled,To all who shall see these presents, send Greeting:It being the desire of the United States, that the peace which may be established between them and his Britannic Majesty may be permanent and accompanied with the mutual benefits derived from commerce,

Know ye, therefore, that we confiding in the integrity, prudence and ability of the hon. John Adams, Esq. late Commissioner of the United States of America, at the Court of Versailles, late Delegate in Congress from the State of Massachusetts Bay, and Chief Justice of that state, have nominated and constituted, and by these presents do nominate and constitute, him, the said John Adams, our Minister Plenipotentiary, giving him full power general and special, to act in that quality, to confer, agree, and conclude with the Ambassador or Plenipotentiary of his Britannic Majesty vested with equal powers, of and concerning a treaty of commerce, and to transact every thing that may be necessary for completing, securing and strengthening the same, in as ample form and with the same effect as if we were personally present and acted therein; hereby promising in good faith, that we will accept, ratify, fulfil and execute, whatever shall be agreed, concluded and signed by our said Minister Plenipotentiary, and that we will never act, nor suffer any person to act, contrary to the same, in the whole nor in any part.In witness whereof, we have caused these presents to be given in Congress, at Philadelphia, the twenty ninth day of September, in the year of our Lord, one thousand seven hundred and seventy nine, and in the fourth year of the independence of the United States of America.Signed by the President, and sealed with his Seal.Samuel Huntington, President,

and a Seal.Attest, Charles Thomson, Sec’ry.With these two commissions I received special instructions in detail. I had been scarcely three months at home,

since my return from a former mission to the Court of Versailles, in which I had twice run the gauntlet across the Atlantic, among storms and British men of war, neither of which were delectable objects, nor encouraging temptations to a second embarkation on the ocean.My family attachments were as strong and as well founded as those of any man living, having a wife and four children, then young, whom I must either abandon in a country engaged in all the horrors of war, or commit them with myself to the dangers of the ocean, and the hazard of captivity.Nevertheless, when I considered the perilous situation of my country, which I then had experience enough to know, was in as much danger abroad as at home; the confidence reposed in me by these important commissions, which I was alone to execute, I considered the voice of my country as the command of Heaven; and held it my duty to resign all personal considerations, and as Luther said upon another occasion, I determined to go, though there were as many devils in the way, as there were tiles on the houses in London.
				
					John Adams.
				
				
			